t c memo united_states tax_court burton f tucker petitioner v commissioner of internal revenue respondent docket nos filed date burton f tucker pro_se kristina l rico for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent determined deficiencies in petitioner’s federal_income_tax under section and related additions to tax and penalties for tax years and - - as follows year deficiency dollar_figure big_number big_number penalty sec_6663 addition_to_tax sec_6651 dollar_figure big_number big_number -0- -0- dollar_figure petitioner did not file a federal_income_tax return for tax_year or the irs prepared substitutes for return for those years which met the requirements of sec_6020 and in a separate notice_of_deficiency determined deficiencies in petitioner’s federal_income_tax and related additions to tax for and as follows year deficiency dollar_figure big_number sec_6651 dollar_figure big_number additions to tax sec_6651 dollar_figure big_number sec_6654 dollar_figure big_number unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar these consolidated cases are before the court on respondent’s motions for default judgments under rule by these motions respondent requests that we enter default judgments against petitioner for the full amounts of the deficiencies additions to tax and penalties that respondent determined for the five years in issue petitioner has declined to participate in these cases failed to appear for trial failed to respond to the court’s order to show cause why the default motions should not be granted and admitted or is deemed to have admitted all the salient facts we have previously held petitioner in default for similar conduct tucker v commissioner tcmemo_2012_309 and we will likewise grant the relief that respondent requests here background the irs sent petitioner on date a timely notice_of_deficiency for and on date a timely notice_of_deficiency for peti- tioner who resided in pennsylvania at the time filed petitions contesting the deficiencies additions to tax and penalties determined for the five years at issue the petitions admit that petitioner was indicted for tax_evasion for the years and the petitions allege that petitioner was told by a government trial attorney that there were no federal income taxes owed for the years and the petitions also allege that the statute_of_limitations has run since the filing of the notice_of_deficiency because the three years has been tolled and no income taxes are owed we understand petitioner’s argument to be that the period of limitation under sec_6501 has expired and that respondent is prohibited from making assessments against him for the tax years at issue respondent filed answers to both petitions on date denying petitioner’s allegations and making a number of affirmative allegations to which petitioner has failed to reply in paragraphs and of his answer to the petition respondent made these allegations concerning petitioner’s tax scheme and fraudulent intent during the taxable years and petitioner was self-employed as a dentist respondent has determined petitioner’s correct schedule c - gross_receipts from his dentistry practice for taxable years and are as follows taxable_year per return dollar_figure -0- per petitioner’s general ledger dollar_figure big_number big_number for tax years prior to petitioner reported income from his dental practice on forms schedule c filed with petitioner’s timely filed federal_income_tax returns in petitioner transferred his dental practice to the zubov associates trust a_trust over which he exercised complete control thereafter petitioner did not report dental practice income on timely filed individual income_tax returns and zubov associates did not file income_tax returns petitioner was the defendant in the criminal case of united_states of america v burton f tucker crim no m d pa the indictment filed in that case on date charged petitioner with three counts of evading income taxes in violation of sec_7201 for the years and petitioner entered a plea of guilty to count ii tax_evasion for tax_year under sec_7201 of the indictment on date one reason that petitioner transferred his dental practice to the zubov associates trust deposited income from his dental practice into the zubov associates bank account and transferred money offshore was to conceal from respondent that he had additional taxable_income petitioner’s fraudulent omission of his schedule c - gross_receipts on his tax returns is part of a nine-year pattern of intent to evade taxes petitioner filed his income_tax return on date his income_tax return on date and his income_tax return on date the income_tax due from petitioner for the years and may be assessed because petitioner filed false or fraudulent income_tax returns for said years with intent to evade tax in paragraph sec_15 and of his answer to the petition re- spondent made these additional affirmative allegations to which petitioner has failed to reply respondent has diligently searched respondent’s records and has determined that no federal_income_tax return for the above years and was filed by petitioner during the years and petitioner received the following gross_receipts from his dentistry practice year gross_receipts dollar_figure big_number petitioner timely filed federal_income_tax returns prior to and was aware of his obligation to timely file correct federal_income_tax returns for the years and petitioner was indicted in date on three counts of tax_evasion and in date pleaded guilty to tax_evasion for the indictment alleged the following facts a on or about date and continuing through taxable years and burton f tucker concealed and attempted to conceal from all proper officers of the united_states of america his true and correct income by falsely claiming that his income was earned by a_trust entitled zubov associates which was actually controlled by burton f tucker b during the taxable years and burton f tucker concealed and attempted to conceal from all proper officers of the united_states of america his true and correct income by wiring hundreds of thousands of dollars to offshore accounts c from on or about date and continuing thereafter until the date of this indictment burton f tucker has sent numerous pieces of correspondence to the internal_revenue_service and elsewhere in which he repeatedly refused to comply with internal_revenue_service laws or to pay any federal tax since filing his petitions in date petitioner has had no communica- tion with this court and minimal if any communication with respondent the pretrial order for these cases issued in date informed the parties that they should begin discussing settlement and or preparation of a stipulation of facts as soon as practicable and ordered that all facts shall be stipulated agreed upon in writing to the maximum extent possible the order informed the parties that i f a complete stipulation of facts is not ready for submission at the start of the trial and if the court determines that this is due to lack of cooperation by either party the court may order sanctions against the uncooperative party the order informed petitioner of his obligation to file a pretrial memorandum with the court and to exchange with respondent at least days before trial any non- stipulated documents that he expected to use at trial the parties were warned that t he court may impose appropriate sanctions including dismissal for any unex- cused failure to comply with this order the court concurrently notified petitioner that these cases were set for trial in philadelphia on date this notice stated t he calendar for that session will be called at that date and time and the parties are expected to be present and to be prepared to try the case your failure to appear may result in dismissal of the case and entry of decision against you by letter dated date respondent invited petitioner to a conference at respondent’s office in philadelphia the purpose of this meeting was to discuss the cases exchange relevant information and begin to prepare the cases for trial petitioner did not appear at this conference scheduled for date and he did not communicate with respondent’s counsel with a view to rescheduling the meet- ing or otherwise on date respondent served on petitioner requests for production of documents requests for admissions and a set of interrogatories the requests for admissions advised petitioner that pursuant to tax_court rule sec_90 and sec_90 each matter in the foregoing requests will be deemed admitted and con- clusively established for purposes of this case unless you serve a written answer or an objection to these requests within days after the date these requests for admission were served on you the requests for admissions asked petitioner to admit the facts that respondent had affirmatively alleged in his answers as described above petitioner did not respond to the requests for admissions or to any of respondent’s other discovery requests as a result all matters as to which respondent requested an admission including the facts alleged in the date indictment are deemed admitted under rule c on date respondent moved pursuant to rule f for an order to show cause why specified facts and evidence should not be accepted as established for purposes of trial in these cases the next day the court ordered petitioner to file on or before date a response showing why this motion should not be granted the order warned petitioner that i f no response is filed or if the response is evasive or not fairly directed to the proposed stipu- lation or portion thereof that matter or portion will be deemed stipulated for pur- poses of this case petitioner failed to respond to the court’s order on date respondent moved to compel responses to his inter- rogatories and requests for production of documents on date the court ordered petitioner to comply with these requests on or before date this order warned in the event petitioner does not fully comply with the provisions of this order the court will be strongly inclined to impose sanctions pursuant to tax_court rule which may include deeming certain facts to be established for purposes of trial or dismissal of this case and entry of a decision against petitioner petitioner did not provide any documents or interrogatory responses follow- ing receipt of this order on date respondent moved for the imposi- tion of sanctions in both cases the court granted the motions for sanctions ruling that petitioner would be foreclosed from offering into evidence at trial any facts which petitioner should have made available in response to respondent’s in- terrogatories and any documents that he should have made available in response to respondent’s request for production of documents these cases were called from the calendar at the court’s trial session in philadelphia pennsylvania on date no appearance was made by or on behalf of petitioner counsel for respondent appeared and filed motions for default judgments in both cases the court subsequently ordered petitioner to respond by date to respondent’s motions petitioner did not respond to that order and has not otherwise communicated with the court by order dated date these cases were consolidated for pur- poses of opinion on the court’s own motion by order of the same date the court made absolute its order to show cause dated date ruling that the facts and evidence set forth in respondent’s proposed stipulation of facts are deemed to be established for the purposes of this case discussion under rule a the court may hold a party in default if he or she has failed to plead or otherwise proceed as provided by these rules or as required by the court rule b gives us even broader discretion to dismiss a case f or failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient we have construed rule liberally to permit default or dismissal consistent with our sound discretion and the interests of justice see 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we have invoked this rule where a taxpayer failed to stipulate 742_f2d_1141 8th cir failed to comply with court-ordered discovery 79_tc_132 aff’d per curiam 703_f2d_1063 8th cir or failed to appear at trial 72_tc_126 petitioner has failed to do all of these things and has also demonstrated his refusal to participate in these proceedings in numerous other ways as we have previously stated if a taxpayer does not think well enough of his case to defend it where the government has the burden_of_proof this court should default him to hold a trial in a case abandoned by the taxpayer is at best an indulgence of archaic manners and at worst an insult to the taxpayers who have a rightful claim on this court’s time 91_tc_1049 citing 87_tc_1403 aff’d 926_f2d_1470 6th cir respondent bears some degree of burden concerning each issue in these cases with respect to petitioner’s unreported income respondent has the burden to provide some predicate evidence connecting petitioner to the charged activity see eg 620_f2d_23 3d cir aff’g tcmemo_1978_432 with respect to the additions to tax respondent bears the burden of production see sec_7491 with respect to fraud penalties under sec_6663 respondent bears the burden_of_proof by clear_and_convincing evidence see sec_7454 rule b reedy v commissioner tcmemo_2008_100 same burden for additions to tax under sec_6651 however respondent may satisfy each of these burdens by relying on petitioner’s deemed admissions and on the stipulation of facts that have been deemed established by virtue of petitioner’s repeated failure to provide discovery see rule c 115_tc_523 on the record before us it is clear that petitioner has failed to plead or otherwise proceed within the meaning of rule a he has failed to communi- cate with the court having filed no document since his petitions he has ignored numerous court orders including orders to show cause why the instant motions for default judgment should not be granted he has failed to cooperate with respondent in stipulating facts or preparing for trial and has repeatedly failed to provide discovery and he failed to appear for trial of which he was given more than sufficient advance notice after careful review of the entire record we further conclude that the deemed admissions the stipulation of facts that have been deemed established and the affirmative allegations in respondent’s answers to which petitioner failed to reply collectively satisfy respondent’s burden of production and or burden_of_proof as to every issue in these cases the court will therefore grant respondent’s motions for default judgment and enter decisions against petitioner with respect to there is no merit to petitioner’s contention apparently advanced in his pe- tition that the statute_of_limitations bars assessment of the amounts at issue we have found that petitioner filed fraudulent_returns with the intent to evade tax for and and that he filed no federal_income_tax return for or thus the tax for each of the five years may be assessed at any time see sec_6501 and all deficiencies additions to tax and penalties determined in the notices of deficiency to reflect the foregoing an order granting respondent’s motions and decisions for respondent will be entered the entry of a default judgment under rule a has the effect of deem- ing admitted all of respondent’s factual allegations set forth in the answer see smith t c pincite rechtzigel t c pincite cf fifer v commissioner tcmemo_1993_44 in these cases all of the affirmative factual allegations in respondent’s answers have independently been deemed admitted by virtue of petitioner’s failure to provide discovery and the stipulation of facts deemed to have been established
